 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. WHITSITT                                No. 2:20-cv-00131-KJM-AC PS
12                        Plaintiff,
13            v.                                         ORDER
14    CITY OF STOCKTON, et al.,
15                        Defendants.
16

17          On March 2, 2020, this court rejected plaintiff’s complaint on screening but granted leave

18   to amend within 30 days. ECF No. 3. That deadline passed, and plaintiff did not file the

19   anticipated amended complaint; the court issued an Order to Show Cause. ECF No. 4. The court

20   warned that failure to timely file an Amended Complaint could be grounds for dismissal for lack

21   of prosecution. Id. Plaintiff timely responded, stating that he had never received the initial order

22   rejecting the complaint with leave to amend. ECF No. 5.

23          The docket indicates service was completed by mail on March 2, 2020, and there is no

24   indication that the mail was returned as undeliverable. Nonetheless, out of an abundance of

25   caution, the undersigned will direct the clerk of court to re-serve the initial order rejecting

26   plaintiff’s complaint with leave to amend and provide plaintiff an additional 30 days to amend.

27   Should plaintiff again fail to timely file an Amended Complaint, allegations that the mail was not

28   received will not be considered good cause for failure to timely file.
                                                         1
 1          Good cause appearing, IT IS HEREBY ORDERED that the Clerk of Court serve plaintiff
 2   with this minute order and the order rejecting plaintiff’s complaint with leave to amend at ECF
 3   No. 3. Plaintiff shall have 30 days from the date of this order to file an Amended Complaint. If
 4   plaintiff fails to timely file an Amended Complaint, the court may recommend dismissal of his
 5   case pursuant to Local Civil Rule 110.
 6   DATED: April 14, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
